Exhibit 10.30.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO the AMENDED AND RESTATTED RECEIVABLES LOAN AGREEMENT
(this “Amendment”), dated as of June 4, 2012, is by and among GREEN TREE ADVANCE
RECEIVABLES II LLC, a Delaware limited liability company (the “Borrower”), GREEN
TREE SERVICING LLC, a Delaware limited liability company, as administrator (in
such capacity, the “Administrator”), THE FINANCIAL INSTITUTIONS FROM TIME TO
TIME PARTY TO THE RECEIVABLES LOAN Agreement, as Lenders (each, a “Lender”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association as
Calculation Agent, Verification Agent, Account Bank and Securities Intermediary
(in such capacity,“WFB”) and WELLS FARGO CAPITAL FINANCE, LLC (“WFCF”), as agent
for the Lenders (in such capacity, together with any successor thereto in such
capacity, the “Agent”). Capitalized terms used herein and not otherwise defined
shall have the meaning given to such terms in the Receivables Loan Agreement
(defined below).

WHEREAS, the Borrower, the Administrator, WFB, and WFCF, as Agent and Lender
(collectively the “Parties”), are parties to that certain Amended and Restated
Receivables Loan Agreement, dated as of May 2, 2012 (the “Receivables Loan
Agreement”):

WHEREAS, the Parties desire to amend the Receivables Loan Agreement on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiently of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Amendments to the Receivables Loan Agreement. Effective as of the
date hereof and subject to the execution of this Amendment by the parties hereto
and the satisfaction of the conditions precedent set forth in Section 2 below,
the Receivables Loan Agreement is hereby amended as follows:

1.1 The existing SCHEDULE IV List of Designated Servicing Agreements is hereby
deleted in its entirety and replaced with the SCHEDULE IV List of Designated
Servicing Agreements attached hereto.

1.2 The existing SCHEDULE V List of Securitization Trusts with Calendar Month
Collection Periods is deleted in its entirety and replaced with the SCHEDULE V
List of Securitization Trusts with Calendar Month Collection Periods attached
hereto.

1.3 The existing SCHEDULE IX List of Securitization Trusts from which
Conditional Pool Protective Advances will be made is deleted in its entirety and
replaced with the SCHEDULE IX List of Securitization Trusts from which
Conditional Pool Protective Advances will be made attached hereto.

1.4 The existing SCHEDULE XI Transferred Receivables classified as “collect and
remit” is deleted in its entirety and replaced with the SCHEDULE XI Transferred
Receivables classified as “collect and remit” attached hereto.



--------------------------------------------------------------------------------

Section 2. Conditions Precedent. This amendment shall become effective and
deemed effective upon receipt by the Agent of one copy of this Amendment duly
executed by each of the parties hereto.

Section 3. Reference to and Effect on the Receivables Loan Agreement. From and
after the effective date hereof, each reference in the Receivables Loan
Agreement to “this Agreement”, “hereunder”, “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Receivables Loan
Agreement as amended hereby, and each reference to the Receivables Loan
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Receivables Loan Agreement shall mean and be a
reference to the Receivables Loan Agreement as amended hereby.

Section 4. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

Section 5. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[signatures appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.

 

GREEN TREE ADVANCE RECEIVABLES II LLC, As Borrower By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   Senior Vice President and Treasurer GREEN
TREE SERVICING LLC, As Administrator By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   Senior Vice President and Treasurer WELLS
FARGO BANK, NATIONAL ASSOCIATION, As Calculation Agent, Verification Agent,
Account Bank and Securities Intermediary By:  

 

Name:  

 

Title:  

 

WELLS FARGO CAPITAL FINANCE, LLC, As Agent and as Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Amendment No. 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.

 

GREEN TREE ADVANCE RECEIVABLES II LLC, As Borrower By:  

 

Name:   Title:   GREEN TREE SERVICING LLC, As Administrator By:  

 

Name:   Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, As Calculation Agent,
Verification Agent, Account Bank and Securities Intermediary By:  

/s/ Mark DeFabio

Name:  

Mark DeFabio

Title:  

VP

WELLS FARGO CAPITAL FINANCE, LLC, As Agent and as Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Amendment No. 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.

 

GREEN TREE ADVANCE RECEIVABLES II LLC, As Borrower By:  

 

Name:   Title:   GREEN TREE SERVICING LLC, As Administrator By:  

 

Name:   Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, As Calculation Agent,
Verification Agent, Account Bank and Securities Intermediary By:  

 

Name:  

 

Title:  

 

WELLS FARGO CAPITAL FINANCE, LLC, As Agent and as Lender By:  

/s/ Jason Farr

Name:  

Jason Farr

Title:  

AVP

 

Signature page to Amendment No. 1



--------------------------------------------------------------------------------

SCHEDULE IV

LIST OF DESIGNATED SERVICING AGREEMENTS

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Green Tree 2008 HE-1

Green Tree 2008 MH-1

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B



--------------------------------------------------------------------------------

Home Improvement and Home Equity Loan Trust 199B-C

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A

Origen Manufactured Housing Contract Trust 2004-A

Origen Manufactured Housing Contract Trust 2004-B

Origen Manufactured Housing Contract Trust 2005-A

Origen Manufactured Housing Contract Trust 2005-B

Origen Manufactured Housing Contract Trust 2006-A



--------------------------------------------------------------------------------

Origen Manufactured Housing Contract Trust 2007-A

Origen Manufactured Housing Contract Trust 2007-B

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2

Merit Series 11 Collateralized Mortgage Bonds

Merit Series 12-1 Collateralized Mortgage Bonds

Merit Series 13 Collateralized Mortgage Bonds

Newcastle Investment Trust 2010-MH1, Asset-Backed Notes, Series 2010-MH1

Newcastle Investment Trust 2011-MHI, Asset-Backed Notes, Series 2011-MH1

Mid-State Capital Trust 2010-1

WIMC Capital Trust 2011-1

Mid-State Capital Corporation 2004-1 Trust

Mid-State Capital Corporation 2005-1 Trust

Mid-State Capital Corporation 2006-1 Trust

Mid-State Trust VI

Mid-State Trust VII

Mid-State Trust VIII

Mid-State Trust XI



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF SECURITIZATION TRUSTS WITH CALENDAR MONTH COLLECTION PERIODS

BankAmerica Manufactured Housing Contract Trust E! Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Green Tree 2008 HE-1

Green Tree 2008 MH-l

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D



--------------------------------------------------------------------------------

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B

Home Improvement and Home Equity Loan Trust 1998-C

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A



--------------------------------------------------------------------------------

Origen Manufactured Housing Contract Trust 2004-A

Origen Manufactured Housing Contract Trust 2004-B

Origen Manufactured Housing Contract Trust 2005-A

Origen Manufactured Housing Contract Trust 2005-B

Origen Manufactured Housing Contract Trust 2006-A

Origen Manufactured Housing Contract Trust 2007-A

Origen Manufactured Housing Contract Trust 2007-B

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

Newcastle Investment Trust 2010-MH1, Asset-Backed Notes, Series 2010-MH1

Newcastle Investment Trust 2011-MH1, Asset-Backed Notes, Series 2011-MH1

Mid-State Capital Trust 2010-1

WIMC Capital Trust 2011-1

Mid-State Capital Corporation 2004-1 Trust

Mid-State Capital Corporation 2005-1 Trust

Mid-State Capital Corporation 2006-1 Trust

Mid-State Trust VI

Mid-State Trust VII

Mid-State Trust VIII

Mid-State Trust XI



--------------------------------------------------------------------------------

SCHEDULE IX

LIST OF SECURITIZATION TRUSTS FROM WHICH

CONDITIONAL POOL PROTECTIVE ADVANCES WILL BE MADE

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Green Tree 2008 HE-1

Green Tree 2008 MH-1

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1992-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1993-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1994-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6



--------------------------------------------------------------------------------

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A

Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A

Origen Manufactured Housing Contract Trust 2004-A

Origen Manufactured Housing Contract Trust 2004-B

Origen Manufactured Housing Contract Trust 2005-A

Origen Manufactured Housing Contract Trust 2005-B

Origen Manufactured Housing Contract Trust 2006-A

Origen Manufactured Housing Contract Trust 2007-A

Origen Manufactured Housing Contract Trust 2007-B

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

Newcastle Investment Trust 2010-MH1, Asset-Backed Notes, Series 2010-MH1

Newcastle Investment Trust 2011-MH1, Asset-Backed Notes, Series 2011-MH1

Mid-State Capital Trust 2010-1

WIMC Capital Trust 2011-1

Mid-State Capital Corporation 2004-1 Trust

Mid-State Capital Corporation 2005-1 Trust

Mid-State Capital Corporation 2006-1 Trust



--------------------------------------------------------------------------------

Mid-State Trust VI

Mid-State Trust VII

Mid-State Trust VIII

Mid-State Trust XI



--------------------------------------------------------------------------------

SCHEDULE XI

TRANSFERRED RECEIVABLES CLASSIFIED AS “COLLECT AND REMIT”

BankAmerica Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1

BankAmerica Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2

BankAmerica Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1

BankAmerica Manufactured Housing Contract Trust Senior/Subordinate Pass-Through
Certificates Series 1996-1

BankAmerica Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A

Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A

Conseco Finance Home Equity Loan Trust 2001-C

Conseco Finance Home Equity Loan Trust 2001-D

Conseco Finance Home Equity Loan Trust 2002-A

Conseco Finance Home Equity Loan Trust 2002-B

Conseco Finance Home Equity Loan Trust 2002-C

Conseco Finance Home Loan Trust 1999-G

Green Tree Mortgage Loan Trust 2005-HE1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1998-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1

Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2

Home Improvement and Home Equity Loan Trust 1996-C

Home Improvement and Home Equity Loan Trust 1996-D

Home Improvement and Home Equity Loan Trust 1996-F

Home Improvement and Home Equity Loan Trust 1997-B

Home Improvement and Home Equity Loan Trust 1997-C

Home Improvement and Home Equity Loan Trust 1997-D

Home Improvement and Home Equity Loan Trust 1997-E

Home Improvement and Home Equity Loan Trust 1998-B



--------------------------------------------------------------------------------

Home Improvement and Home Equity Loan Trust 1998-C

Lake Country Mortgage Loan Trust 2005-HE1

Lake Country Mortgage Loan Trust 2006-HE1

Manufactured Housing Contract Senior/Subordinate Pass-Through Certificates,
Series 1995-BA1

Merit Series 11 Collateralized Mortgage Bonds

Merit Series 12-1 Collateralized Mortgage Bonds

Merit Series 13 Collateralized Mortgage Bonds

Mid-State Capital Trust 2010-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3

UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2

UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3

WIMC Capital Trust 2011-1

Mid-State Capital Corporation 2004-1 Trust

Mid-State Capital Corporation 2005-1 Trust

Mid-State Capital Corporation 2006-1 Trust

Mid-State Trust VI

Mid-State Trust VII

Mid-State Trust VIII

Mid-State Trust XI